DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-15 in the reply filed on 05/26/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 11, 12, 14, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burczyk et al. (DE 102017003109 A1, herein after referred to as Burczyk).
Regarding claim 1 Burczyk teaches a seatbelt webbing (FIG. 1: 4) comprising: an auxetic portion (FIG. 1: M) elongated along an axis (FIG. 1: L) and having a plurality of segments (FIG. 2-5: 8 & 9; provided copy, page 19, first paragraph, “honeycomb-like structure”) rotatably connected to each other 

    PNG
    media_image1.png
    346
    410
    media_image1.png
    Greyscale

Modified FIG. 10; arrows point to hinges rotatably connecting segments.
	Regarding claim 8 Burczyk teaches that the hinges rotate transverse to axis (FIG. 10: structure able to rotate transverse to axis depicted).
	Regarding claim 11 Burczyk teaches that the segments are in a repeating pattern (FIG. 4, 5, & 10: depicted).
	Regarding claim 12 Burczyk teaches that the repeating pattern includes a repeated grouping of six segments (all segments are identical so any grouping of segments will repeat).
	Regarding claim 14 Burczyk teaches that the segments are polymeric (page 18 of the provided copy, 3rd paragraph, “such auxetic threads of fibers are formed for example as synthesized auxetic polymers”).
 	Regarding claim 15 Burczyk teaches that the polymeric is a fiber-reinforced polymer (page 18 of the provided copy, 3rd paragraph, “alternatively or in addition the threads and/or fibers using .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6 & 7are rejected under 35 U.S.C. 103 as being unpatentable over Burczyk et al. (DE 102017003109 A1, herein after referred to as Burczyk).
Regarding claims 2 & 3 Burczyk teaches that the auxetic portion terminates at a first end on the axis and at a second end on the axis (FIG. 1: laying the webbing out in a straight line the auxetic portion would terminate at a first end of the axis and at a second end on the axis), however Burczyk does not teach that at least some of the strands extend from the first end to the second end. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make some strands extend from the first end to the second end to as to achieve greater tensile strength by not needing to connect fibers which do not extend the entire length. All strands taught by Burczyk are arranged in a zigzag configuration (FIG. 4: depicted). 
Regarding claims 6 & 7 Burczyk does not explicitly teach a first or a second woven portion fixed to the auxetic portion and extending from the auxetic portion along the axis. However, it would have . 
Claims 4, 5, 9, 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burczyk et al. (DE 102017003109 A1, herein after referred to as Burczyk) in view of Pasini et al (US 20170362414 A1, herein after referred to as Pasini).
Regarding claim 4 Burczyk teaches that the auxetic portion is movable from an initial position (FIG. 4) to a stretched position (FIG. 5), and the segments have sides (FIG. 4 & 5: depicted), and the sides being spaced from the sides of adjacent ones of the segments in the stretched position (FIG. 5: sides depicted spaced apart). However Burczyk does not teach the sides abutting adjacent ones of the segments in the initial position. 
Pasini does teach the sides abutting adjacent ones of the segments in the initial position (FIG. 1A-2F: depicted). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the pattern taught by Pasini instead of the original pattern of Burczyk for decorative purposes. 
Regarding claim 5 Burczyk as modified above teaches that the strands are in a zigzag orientation in the initial position and a substantially straight position along the axis in the stretched position as with the above alteration the strands would be in a configuration so that they followed a tortious, zigzag path initially and a more direct one when expanded in order to put more of the load on the fibers which would have a higher tensile strength than the surrounding material.
Regarding claim 9 Burczyk teaches that the auxetic portion is movable from an initial position (FIG. 4) to a stretched position (FIG. 5), and the segments are elongated along the axis (FIG. 5: Z direction lengthening) and have longitudinal sides extending along the axis (FIG. 5: substantially vertical lines depicted between honeycomb cells), but does not teach that the longitudinal sides abutting the 
However Pasini does teach longitudinal sides abutting the longitudinal sides of adjacent ones of the segments in the initial position (FIG. 1A-1F: depicted in upper/left portion of each image), and the longitudinal sides being spaced from the longitudinal sides of adjacent ones of the segments in a direction transverse to the axis in the stretched position (FIG. 1A-1F: depicted in lower/right portion of each image). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use one of the auxetic pattern taught by Pasini instead of the original pattern of Burczyk for decorative purposes.
Regarding claim 10 Burczyk as modified above teaches that the segments have lateral sides between the longitudinal sides, the lateral sides abutting the lateral sides of adjacent ones of the segments in the initial position, and the lateral sides being spaced from the lateral sides of adjacent ones of the segments along the axis in the stretched position (Pasini, FIG. 1A-1F: depicted).
Regarding claim 13 Burczyk does not teach that two of the six segments have a first shape and four of the six segments have a second shape however Pasini does teach that (FIG. 2B: the first shape being the 3 lobed and lightly colored one and the second shape being the triangular and darkly colored one and groups of 2 of the first shape and 4 of the second shape can be seen most clearly in rows in the expanded views).
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach Auxetic seatbelt webbings of interest. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616